PER CURIAM.
This cause is before us to review the decision of the District Court of Appeal, Third District, reported at 271 So.2d 42, a decision certified by the District Court as passing on a question of great public interest, recited by that Court as follows:
“[D]oes an amended petition for revocation of a will which contains a renunciation of righ,t to take under the will relate back to the time of the filing of the first petition which did not contain a. renunciation, so that the renunciation is timely even though the statutory time for the filing of a renunciation expired prior to the filing of the amended petition?”
We have jurisdiction of the cause under the authority of Section 3(b) (3), Article V, Constitution of Florida, F.S.A., F.A.R. 4.6, 32 F.S.A.
After argument and upon consideration of the record and briefs, we hold that the District Court of Appeal has correctly decided the cause and its decision is adopted as the ruling of this Court.
Accordingly, certiorari is discharged.
It is so ordered.
CARLTON, C. J., and ERVIN, ADKINS, BOYD and DREW (Retired), JJ., concur.